                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 EDMUND INGRAM,                                      )
                                                     )
                 Plaintiff,                          )
                                                     )
 vs.                                                 )          Case No. 19-cv-638-NJR
                                                     )
                                                     )
 WEXFORD HEALTH SOURCES, INC.,                       )
 SIDDIQUI,                                           )
 ASSELMEIER,                                         )
 GAIL WALLS,                                         )
 JOHN BALDWIN,                                       )
 JACQUELINE LASHBROOK,                               )
 FRANK LAWRENCE,                                     )
 LOUIS SHICKER,                                      )
 JOHN DOE #1,                                        )
 JANE DOE #1, and                                    )
 JOHN DOE #2,                                        )
                                                     )
                Defendants.                          )

                                 MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Plaintiff Edmund Ingram, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Menard Correctional Center (“Menard”), brings this action for deprivations

of his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff alleges Defendants

were deliberately indifferent under the Eighth Amendment to his broken tooth. He also alleges

Defendants’ actions amounted to intentional infliction of emotional distress. Plaintiff seeks monetary

damages and injunctive relief.

        This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter out

non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous,




                                                   1
malicious, fails to state a claim upon which relief may be granted, or asks for money damages from a

defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b).

                                              The Complaint

        In his Complaint (Doc. 1), Plaintiff makes the following allegations: On January 18, 2019,

while Plaintiff was eating in the dining hall, he chipped his lower back tooth. (Doc. 1, p. 9). Plaintiff

informed the gallery officer who stated that he contacted a nurse and Plaintiff was placed on the dental

list. Plaintiff also put in a sick call request slip as he was in constant pain. (Id. at pp. 10, 25). Although

IDOC rules require that an inmate be seen by a nurse within three days of an inmate submitting a sick

call request, Plaintiff alleges that he was not seen in a timely fashion due to overcrowding at Menard

and understaffing of the healthcare and dental units. During this time, Plaintiff continued to suffer from

pain, he could not sleep or eat on the side where the broken tooth was located, and the tooth cut his

tongue, causing it to bleed.

        Plaintiff spoke with a nurse during the 7-3 shift on January 19, 2019, and the nurse informed

him that he would be placed on the list to see dental staff. (Doc. 1, p. 10). Plaintiff put in another sick

call request on January 19, 2019, but he was not seen for sick call. He spoke with John Doe #1, the 5-

gallery officer on the 7-3 shift, on January 20, 2019. (Id.). He showed him his broken tooth and bloody

mouth. John Doe #1 told Plaintiff that he contacted the healthcare unit, and Plaintiff was on the dental

list. Plaintiff does not believe, however, that John Doe #1 actually contacted the healthcare unit because

he returned to Plaintiff’s cell too quickly. (Id. at p. 11).

        Plaintiff also contacted John Doe #2 Lieutenant by letter and informed him of his broken tooth.

He also spoke with John Doe #2 when he made rounds and showed him the tooth. John Doe #2 told

him to “man up” and informed Plaintiff that there was only one dentist at Menard, and he could not

see everyone at once. (Id. at p. 11). John Doe #2 refused to contact the healthcare unit for Plaintiff. (Id.

at p. 12).



                                                      2
        Plaintiff continued to send in sick call requests slips for dental care on January 21, 22, and 23,

2019, but he was not seen by a nurse on sick call. (Doc. 1, p. 12). He did speak to two nurses about his

tooth; they informed him that he would be put on the dental list but that he would not be seen soon

because there was only one dentist. The nurses told him that there was a thirty day wait for a tooth to

be pulled, a sixty to ninety day wait for a filling, and a two-year wait for a dental cleaning. (Id. at p.

13).

        Plaintiff submitted an emergency grievance seeking to be seen by a dentist on January 23,

2019, but Jacqueline Lashbrook deemed the grievance not an emergency. (Doc. 1, pp. 14, 38-39). He

also sent letters to Jacqueline Lashbrook, Dr. Siddiqui, the dentist Asselmeier, John Baldwin, Medical

Director Louis Shicker, Frank Lawrence, and Healthcare Unit Administrator Gail Walls asking for

dental care for his broken tooth. (Doc 1, pp. 14, 16, 21-22, 24; 1-1, pp. 1, 3, 5, and 7). Plaintiff never

received a response to any of his letters. (Id. at p. 15). On February 6, 2019, he spoke with a nurse on

the 3-11 shift. When he informed her that he had been writing letters seeking care, she acknowledged

that she was aware of the letters but that he would be seen when he was called by the healthcare unit.

She told him to stop writing letters. (Id. at p. 15).

        Plaintiff alleges that the delay in receiving care for his broken tooth is a result of Wexford

Health Sources, Inc.’s policy of understaffing the dental and healthcare unit at Menard. (Doc. 1, p. 4).

Plaintiff alleges that Menard has over 3,000 inmates. but Wexford only provides one dentist and

understaffs the healthcare unit’s medical staff. (Id.). As a result of this policy, Plaintiff experienced

delays in seeing medical staff after he submitted sick call slips and ultimately experienced delays in

being seen by dental staff for his broken tooth. Plaintiff alleges that Baldwin, Shicker, and Lashbrook

were aware of systemic problems in the healthcare unit due to overcrowding and understaffing, but

failed to remedy these issues.




                                                        3
                                                  Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro se

action into the following five counts:

        Count 1:          John Doe #1, John Doe #2, and Jane Doe Nurse #1 were
                          deliberately indifferent under the Eighth Amendment by delaying
                          dental care for Plaintiff’s broken tooth.

        Count 2:          Jacqueline Lashbrook, Dr. Siddiqui, Asselmeier, John Baldwin,
                          Medical Director Louis Shicker, Frank Lawrence, and Healthcare
                          Unit Administrator Gail Walls were deliberately indifferent under
                          the Eighth Amendment by delaying dental care for Plaintiff’s
                          broken tooth.

        Count 3:          Wexford Health Sources, Inc. was deliberately indifferent in
                          maintaining a policy of understaffing the dental and healthcare
                          unit at Menard which led to Plaintiff not receiving timely care in
                          violation of the Eighth Amendment.

        Count 4:          The failure by Wexford, Louis Shicker, John Baldwin, Frank
                          Lawrence, Jacqueline Lashbrook, Asselmeier, Siddiqui, and Gail
                          Walls to provide Plaintiff with timely care amounted to intentional
                          infliction of emotional distress.

        Count 5:          Louis Shicker, John Baldwin, and Jacqueline Lashbrook were
                          deliberately indifferent to overcrowding at Menard, which caused
                          delays in Plaintiff’s treatment in violation of the Eighth
                          Amendment.

The parties and the Court will use these designations in all future pleadings and orders, unless otherwise

directed by a judicial officer of this Court. Any other claim that is mentioned in the Complaint but

not addressed in this Order should be considered dismissed without prejudice as inadequately

pled under the Twombly pleading standard. 1

                                                   Count 1

        Plaintiff states a viable claim for deliberate indifference against John Doe #2 Lieutenant who

allegedly refused to contact the healthcare unit after Plaintiff showed the Lieutenant his broken tooth.



1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief
can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                       4
See Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016);

Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012) (delay in treatment).

        On the other hand, however, Plaintiff fails to state a claim against John Doe #1 and Jane Doe

#1 nurse. Plaintiff alleges that he informed John Doe #1 of his broken tooth and John Doe #1 contacted

the healthcare unit and informed Plaintiff he was on the list to be seen by the dental unit. Although

Plaintiff is suspicious of John Doe #1’s claims, he fails to allege that his actions amounted to deliberate

indifference. As to Jane Doe #1 nurse, Plaintiff identifies a number of nurses that he spoke to about his

broken tooth, but he fails to allege that any of them acted with deliberate indifference. Several nurses

informed Plaintiff that he was on the list to be seen by dental care (Doc. 1, p. 10 and 13), but there are

no allegations to suggest that they delayed his care in any way. He also identifies a nurse he spoke with

on February 16, 2019, who told him to stop writing letters, but there are no allegations suggesting that

she acted with deliberate indifference in providing him care. She merely told him he would be seen

when the healthcare unit called him. (Id. at p. 15). Accordingly, the Court DISMISSES without

prejudice the claims against John Doe #1 and Jane Doe #1.

                                                 Count 2

        Plaintiff alleges that he wrote letters to Defendants asking them for care for his broken tooth

and informing them that he was in pain. He alleges that Defendants ignored his requests for dental

care, and he did not receive care of his broken tooth for over thirty days. These allegations state a viable

claim for deliberate indifference. See Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis,

839 F.3d 679, 684 (7th Cir. 2016); Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012) (delay in

treatment).

                                                 Count 3

        A corporation can be held liable for deliberate indifference if it had a policy or practice that

caused the alleged violation of a constitutional right. Woodward v. Corr. Med. Serv. of Ill., Inc., 368

F.3d 917, 927 (7th Cir. 2004). Plaintiff alleges that Wexford had a policy of understaffing its dental
                                                     5
and healthcare unit at Menard, which caused Plaintiff’s treatment for his broken tooth to be delayed.

This is sufficient to state a claim against Wexford at this early stage, and Plaintiff’s deliberate

indifference claim against Wexford will be allowed to proceed.

                                                 Count 4

        Under Illinois law, a plaintiff claiming intentional infliction of emotional distress must

demonstrate that the defendants intentionally or recklessly engaged in “extreme and outrageous

conduct” that resulted in severe emotional distress. Somberger v. City of Knoxville, Ill., 434 F.3d 1006,

1030 (7th Cir. 2006); see Lopez v. City of Chi., 464 F.3d 711, 720 (7th Cir. 2006). The tort has three

components: (1) the conduct involved must be truly extreme and outrageous; (2) the actor must either

intend that his conduct inflict severe emotional distress, or know that there is at least a high probability

that his conduct will cause severe emotional distress; and (3) the conduct must in fact cause severe

emotional distress. McGrath v. Fahey, 533 N.E.2d 806, 809 (Ill. 1988). To be actionable, the

defendants’ conduct “must go beyond all bounds of decency and be considered intolerable in a civilized

community.” Honaker v. Smith, 256 F.3d 477, 490 (7th Cir. 2001) (citing Kolegas v. Heftel Broad.

Corp., 607 N.E.2d 201, 211 (Ill. 1992); Campbell v. A.C. Equip. Servs. Corp., Inc., 610 N.E.2d 745,

749 (Ill. App. 1993). Whether conduct is extreme and outrageous is judged on an objective standard,

based on the facts of the particular case. Honaker, 256 F.3d at 490.

        Plaintiff alleges that Defendants both turned a blind eye to overcrowding and understaffing and

ignored his letters asking for dental care. (Doc. 1, pp. 8-9, 17). Plaintiff also alleges that Defendants

knew that this environment caused inmates, including Plaintiff, to wait for care for their serious medical

needs and caused emotional distress. (Id. at p. 17). As such, the Court will allow Count 4 to proceed.

                                                 Count 5

        The Eighth Amendment sets a “minimum standard for the treatment of inmates by prison

officials: the prison conditions must not, among other things, involve ‘the wanton and unnecessary

infliction of pain.’” Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008) (quoting Rhodes v.
                                                     6
Chapman, 452 U.S. 337, 347 (1981)). Prison overcrowding is not a per se constitutional violation. See

Rhodes, 452 U.S. at 348. “Accordingly, an inmate’s constitutional challenge to prison conditions

requires a two-part examination.” Townsend, 522 F.3d at 773. First, a plaintiff must establish that the

prison was overcrowded and that the overcrowding led to intolerable conditions, such as the

deprivation of medical care, food, sanitation, or an increase in violence. Id.; see also French v. Owens,

777 F.2d 1250, 1253 (7th Cir. 1985). Additionally, a plaintiff must demonstrate that the defendants

acted with deliberate indifference with respect to the conditions. Townsend, 522 F.3d at 773 (quoting

Farmer v. Brennan, 511 U.S. 832, 834 (1994)).

        Plaintiff alleges that there was overcrowding at Menard and understaffing of Menard’s

healthcare unit such that there were not enough healthcare staff for the number of inmates. As a result,

Plaintiff was not seen in a timely fashion when he submitted sick call passes, and he was not seen by

the dental staff for his broken tooth in a timely fashion. Plaintiff also alleges that Shicker, Baldwin,

and Lashbrook were aware of these systemic problems through letters written by Plaintiff and through

other lawsuits. Under similar circumstances, the Seventh Circuit has found that prison administrators

were “well aware of multiple grievances from inmates regarding small cells” based on “numerous past

lawsuits, including one specifically describing and ordering a remedial plan for overcrowding, small

cells, and lack of adequate medical care....” Turley v. Rednour, 729 F.3d 645, 652-53 (7th Cir. 2013)

(citing Lightfoot v. Walker, 486 F. Supp. 504, 511 (C.D. Ill. 1980)); Munson v. Hulick, 2010 WL

2698279 (S.D. Ill. July 7, 2010) (grievances filed by Plaintiff and other inmates were deemed sufficient

at screening to put prison officials on notice of unconstitutional conditions where Menard prisoner

challenged 40' cells that held two inmates for 21-22 hours per day)). Thus, Plaintiff states a claim for

deliberate indifference against Baldwin, Lashbrook, and Shicker.

                                         John Doe Defendant

        As the current warden of Menard, Frank Lawrence will be responsible for responding to

discovery (informal or formal) aimed at identifying John Doe #2. See Rodriguez v. Plymouth
                                                   7
Ambulance Serv., 577 F.3d 816, 832 (7th Cir. 2009). Once the name of John Doe #2 is discovered,

Plaintiff must file a motion to substitute the newly identified defendant in place of the generic

designation in the case caption and throughout the Complaint.

                                            Motion for Counsel

         In his Motion for Counsel (Doc. 3), Plaintiff indicates that he has sent letters to several

attorneys, but he has not received any responses. Plaintiff claims that he will need help with this case

because the claims are complex, he has limited education, and has relied on the help of a jailhouse

lawyer to draft his Complaint. Given the early stage of the litigation, however, counsel is not needed

because Defendants have not yet been served and a scheduling order setting forth the discovery process

has not yet been entered. 2 Therefore, Plaintiff’s Motion for Counsel (Doc. 3) is DENIED without

prejudice. Plaintiff may renew his request for the recruitment of counsel at a later date.

                                                Disposition

        For the reasons stated above, Count 1 shall proceed against John Doe #2 but is DISMISSED

without prejudice as to John Doe #1 and Jane Doe #1. Count 2 shall proceed against Jacqueline

Lashbrook, Dr. Siddiqui, Asselmeier, John Baldwin, Louis Shicker, Frank Lawrence, and Gail Walls.

Count 3 shall proceed against Wexford Health Sources, Inc. Count 4 shall proceed against Wexford,

Louis Shicker, John Baldwin, Frank Lawrence, Jacqueline Lashbrook, Asselmeier, Siddiqui, and Gail

Walls. Count 5 shall proceed against Louis Shicker, John Baldwin, and Jacqueline Lashbrook. The

Clerk is DIRECTED to TERMINATE John Doe #1 and Jane Doe #1 from the Court’s Case

Management/Electronic Case Filing (“CM/ECF”) system.

        The Clerk of Court shall prepare for Defendants Jacqueline Lashbrook, Dr. Siddiqui,

Asselmeier, John Baldwin, Louis Shicker, Frank Lawrence, Gail Walls, and Wexford Health Sources,




2
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d 647,
654 (7th Cir. 2007), and related authority.

                                                      8
Inc.: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to the defendants’ place of employment as identified by

Plaintiff. If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that defendant, and the Court will require that defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

        If a defendant can no longer be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the defendant’s current work address, or, if not known, defendant’s last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the Complaint

and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to Administrative

Order No. 244, Defendants need only respond to the issues stated in this Merit Review Order.

The Court will provide Frank Lawrence with further instructions on identifying John Doe #2 at a later

date.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs under

Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of whether his

application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer or

other change in address occurs. Failure to comply with this order will cause a delay in the transmission



                                                   9
of court documents and may result in dismissal of this action for want of prosecution. See Fed. R. Civ.

P. 41(b).

        IT IS SO ORDERED.

        DATED: 8/19/2019

                                                         __________________________
                                                         NANCY J. ROSENSTENGEL
                                                         Chief U.S. District Judge


                                           Notice to Plaintiff

        The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants will

enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days from

the date of this Order to receive the defendants’ Answer, but it is entirely possible that it will take 90

days or more. When all the defendants have filed Answers, the Court will enter a Scheduling Order

containing important information on deadlines, discovery, and procedures. Plaintiff is advised to wait

until counsel has appeared for the defendants before filing any motions, to give the defendants notice

and an opportunity to respond to those motions. Motions filed before defendants’ counsel has filed an

appearance will generally be denied as premature. Plaintiff need not submit any evidence to the

Court at this time, unless specifically directed to do so.




                                                   10
